DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, and 15-16, is/are rejected under 35 U.S.C. 103 as obvious over Kelleher et al. (US 20100114124 A1) in view of Knodel et al.  (US 20110278343 A1) and further in view of Knodel (US 8439246 B1).
Regarding claim 1, Kelleher et al. discloses an end effector (40) for a medical device, the end effector comprising: an anvil (42b) that includes a first end (46), a second end (47), and a first face (136); and a cartridge (42a) that is operably configured to house (via pockets 132) a plurality of 
Kelleher et al. fails disclose a tensioning mechanism configured to selectively move at least one of the anvil or the cartridge relative to each other and control the first gap and the second gap and the anvil being movable relative to the cartridge to define a first gap between the first face and the second face at the first end of the anvil and the first end of the cartridge that is differently size from a second gap between the first face 
Kelleher et al. does teach having different tensioning mechanisms (48, 66, 126) being operably coupled to the anvil and the cartridge and teaches the tensioning mechanisms can be slip fits, ratcheting clamping member, bayonet etc. pull wires, (figs. 2-4 and 12-15 [0057-0058, 0069-0073]).
Knodel et al. teaches a similar stapler (2, fig. 1) having a cartridge (10) an anvil (12) having an electrode jaw (80) with anvil pockets (86) movably coupled to the anvil jaw via one or more pins 88 extending from the anvil 12 in slots (90) where the slots can be different lengths/sized to define a first gap between ends of the anvil and the first ends of the cartridge and a second gap between the first face and the second face at the second end of the anvil and the second end of the cartridge ([0039-0040], figs. 15-16) and a tensioning mechanism (88/90/84) configured to selectively move at least one of the anvil or the cartridge relative to each other and control the first gap and the second gap (slots can be different lengths/sized with springs 84 to allow the anvil to rock and being angled 
Knodel teaches a similar effector (4, figures 1-4, 22), having a clamp gap, (column 12, lines 17-20), the end effector (4) comprising: an anvil (12) that includes a first end, a second end (anvil has a proximal and distal end; figures 22); , and a face that is positionable on the first side of the anatomical structure (anvil 12 has interior face to receive tissue; abstract; claim 1); and a cartridge (16, 30; figures 4-5) that is configured to house a plurality of staples (column 2, lines 50-59) and that includes a first end, a second end (proximal end near the pivot pins 72 and opposite distal end; figure 22), and a face that is positionable on the second side of the anatomical structure (cartridges 16/30 each have staples and are positioned opposite the anvil to clamp tissue; figures 4-6; claim 1), the anvil being movable relative to the cartridge to define a first gap between the faces at the first ends that is less than a second gap between the faces at the second ends (the anvil and cartridge may be movable to one another where the gap is offset and one end has a wider gap than the opposite end; where the distal end is angled forward so that the proximal end is lifted: figure 22: column 12, lines 50-62).

Regarding claims 4, Kelleher et al. discloses the first end of the anvil and the first end of the cartridge define a distal end of the end effector and 
Regarding claims 15, Kelleher et al. discloses the end effector includes an alignment mechanism (48 or 66 or 126) configured to facilitate alignment between the anvil and the cartridge as the anvil is moved toward the cartridge (figs. 3-13).
Regarding claims 16-17, Kelleher et al. teaches having different tensioning mechanisms (48, 66, 126) being operably coupled to the anvil and the cartridge and teaches the tensioning mechanisms can be slip fits, ratcheting clamping member, bayonet etc. pull wires, (figs. 2-4 and 12-15 [0057-0058, 0069-0073]) and Kelleher et al. discloses a first flexible member (48 or 61 or 66 or 122) that movably couples the first end of the anvil to the first end of the cartridge (figs. 3-13). Knodel et al. teaches having a first flexible member (84) being operably coupled to a tensioning mechanism (88/90/84) and wherein the first flexible member that movably couples the second end of the anvil to the second end of the cartridge and the second flexible member being operably coupled to the tensioning mechanism (springs 84 attached to upper portion of 88/90, [0040], figs. 15-16). 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as obvious over Kelleher et al. (US 20100114124 A1) in view of Knodel et al.  (US 20110278343 A1) in view of Knodel (US 8439246 B1) and further in view of Hughett, Sr. et al. (US 8852218 B2).
Regarding claims 2-3, Kelleher et al. discloses the two ends of the cartridge being movably coupled to the respective ends of the anvil but does not explicitly disclose having a gap 1.5mm to about 3.3mm or 2.0mm to about 5.0mm.   Knodel teaches having .20inches = .508mm to .05inches =1.27mm which is “about” 1.5mm to about 3.3mm or 2.0mm to about 5.0mm (col. 2, lines 50-59, col. 9, lines 39-64, col. 13, lines 31-54, col. 16, lines 10-31).  Hughett, Sr. et al. a similar clamp having a gap between jaws (20/30) at 4mm which is also “about” 1.5mm to about 3.3mm or 2.0mm to about 5.0mm (col. 6, lines 50-67).
Given the suggestion and teaching of Kelleher et al. to have the two ends of the cartridge being movably coupled to the respective ends of the anvil, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the cartridge and anvil with having a gap 1.5mm to about 3.3mm or 2.0mm to about 5.0mm for adjusting the 

Claim(s) 5-14 is/are rejected under 35 U.S.C. 103 as obvious over Kelleher et al. (US 20100114124 A1) in view of Knodel et al.  (US 20110278343 A1) in view of Knodel (US 8439246 B1) in view of Hughett, Sr. et al. in view of Shelton, IV et al. (US 20130256375 A1) and further in view of Sniffin et al. (US 20110315739 A1).
Regarding claims 5-14, Kelleher et al. discloses the two ends of the cartridge being movably coupled to the respective ends of the anvil, the cartridge includes a plurality of staples and an open leg length of each of the plurality of staples in each segment is the same ([0057-0059, 0069-0076], figs. 2-3, 13 and 17-19).
Kelleher et al. does not explicitly disclose the cartridge includes a plurality of staples divided into a first zone of staples and a second zone of staples, and a gauge of a first staple in the first zone of staples is different from a gauge of a second staple in the second zone of staples, at least one of the first face and the second face has a stepped configuration including a first segment and a second segment that are offset from one another, the first segment defining the first gap and the second segment defining the 
Sniffin et al. teaches having an anvil (208) has a first face and a cartridge (210 or 310) has a second face with at least one of the first face and the second face has a stepped configuration including a first segment and a second segment that are offset from one another, the first segment defining the first gap and the second segment defining the second gap, wherein the cartridge includes a plurality of staples, the plurality of staples being divided into a first zone of staples and a second zone of staples, the plurality of staples being arranged in at least one row and at least one column in each of the first zone of staples and the second zone of staples, wherein an open leg length of a staple in the first zone of staples is different from an open leg length of a second staple in the second zone of staple ([0037-0039], figs. 4-6)
Shelton, IV et al. teaches having a cartridge includes a plurality of staples, the plurality of staples being divided into a first zone of staples and a second zone of staples, the plurality of staples being arranged in at least 
Given the suggestion and teaching of Kelleher et al. to have the two ends of the cartridge being movably coupled to the respective ends of the anvil, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify either or both of the cartridge and anvil with having a stepped tissue contacting surface, staples of open leg length in a plurality of zones, staples of different sizes/lengths/gauges, and 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/28/2021 have been considered but are moot because the new ground of rejection does not rely on the newly applied prior rejection, with newly cited sections, of record for any teaching or matter specifically challenged in the argument.  Examiner notes that the amended features are suggested by Kelleher et al. via having the retainers 48 can be a variety of elastic elastomeric or spring type members [0057] and Kelleher et al. teaches having different tensioning mechanisms (48, 66, 126) being operably coupled to the anvil and the cartridge and teaches the tensioning mechanisms can be slip fits, ratcheting clamping member, bayonet etc. pull wires, (figs. 2-4 and 12-15 [0057-0058, 0069-0073]) and Kelleher et al. teaches the first flexible member (48 or 61 or 66 or 122) that movably couples the first end of the anvil to the first end of the cartridge (figs. 3-13) and is connected with a tensioning wire (figs. 2-4 and 12-15 [0057-0058, 0069-0073]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731